Exhibit 10.3

INTRA-CELLULAR THERAPIES, INC.

AMENDED AND RESTATED 2018 EQUITY INCENTIVE PLAN

OPTION GRANT NOTICE

Intra-Cellular Therapies, Inc. (the “Company”), pursuant to its Amended and
Restated 2018 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder
an option to purchase the number of shares of Common Stock set forth below (the
“Option”). The Option is subject to all of the terms and conditions set forth in
this Option Grant Notice (“Notice”), in the Option Agreement and the Plan, both
of which are attached to this Notice and incorporated into this Notice in their
entirety. Capitalized terms not explicitly defined in this Notice but defined in
the Plan or the Option Agreement will have the same definitions as in the Plan
or the Option Agreement. If there is any conflict between the terms in this
Notice and the Plan, the terms of the Plan will control.

 

Optionholder:

  

 

                                       

Date of Grant:

  

 

  

Vesting Commencement Date:

  

 

  

Number of Shares Subject to Option:

  

 

  

Exercise Price (Per Share):

  

 

  

Total Exercise Price:

  

 

  

Expiration Date:

  

 

  

 

Type of Grant:   Nonstatutory Stock Option Vesting Schedule:   Subject to
Section 1 of the Option Agreement, the Option will vest as follows:
[___________].

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Notice, the Option Agreement, the Plan and the
stock plan prospectus for the Plan. Optionholder acknowledges and agrees that
this Notice and the Option Agreement may not be modified, amended or revised
except as provided in the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Notice, the Option Agreement, and the Plan set forth the
entire understanding between Optionholder and the Company regarding the Option
and supersede all prior oral and written agreements, promises and
representations on that subject.

 

INTRA-CELLULAR THERAPIES, INC.:       OPTIONHOLDER: By:  

 

     

 

 

Signature

                 Signature Title:  

 

      Date:  

 

Date:  

 

       

ATTACHMENTS: Option Agreement and Amended and Restated 2018 Equity Incentive
Plan



--------------------------------------------------------------------------------

INTRA-CELLULAR THERAPIES, INC.

AMENDED AND RESTATED 2018 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Option Grant Notice (the “Grant Notice”) and this Option
Agreement, Intra-Cellular Therapies, Inc. (the “Company”) has granted you an
option under its Amended and Restated 2018 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Your option will vest as provided in your Grant Notice. Vesting will
cease upon the termination of your Continuous Service and the number of shares
of Common Stock which are unvested as of such date shall be forfeited.
Notwithstanding the foregoing, in the event of a Change in Control, your option
will become fully vested and exercisable immediately prior to the Change in
Control, to the extent your option is outstanding at such time.

For purposes of this Section 1, “Change in Control” means the occurrence of any
of the following events: (i) any “Person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its affiliates or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions; or (ii)(a) a merger or consolidation of the Company whether or not
approved by the Board, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) more than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (b) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring stockholder
approval.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments as provided in the Plan.

3. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price as follows:

(a) In cash or by check, bank draft or money order payable to the Company.

 

1.



--------------------------------------------------------------------------------

(b) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash or check by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise,”
“same day sale,” or “sell to cover.”

(c) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, with a Fair Market Value on the date
of exercise that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by such delivery
in cash or other permitted form of payment. “Delivery” for these purposes, in
the sole discretion of the Company at the time you exercise your option, will
include delivery to the Company of your attestation of ownership of the shares
of Common Stock in a form the Company approves. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(d) Subject to the consent of the Board or Committee, as applicable, prior to
exercise, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock otherwise issuable to you upon
exercise of your option by the largest whole number of shares with a Fair Market
Value on the date of exercise that does not exceed the aggregate exercise price.
You must pay any remaining balance of the aggregate exercise price not satisfied
by the “net exercise” in cash or other permitted form of payment.

4. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

5. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that the exercise would
not be in material compliance with applicable laws and regulations.

6. TERM. The term of your option expires upon the earliest of the following:

(a) immediately upon notification to you of a termination of your Continuous
Service for Cause;

(b) three months after the termination of your Continuous Service for any reason
other than Cause, your Disability or your death, except as otherwise provided in
Section 6(d) below; provided, however, that if during any part of such three
month period your option is not exercisable solely because doing so would
violate the registration requirements under the Securities Act, your option will
not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of three months (which need not be
consecutive) after the termination of your Continuous Service; provided further,
if during any part of such three month period, the sale of any Common Stock

 

2.



--------------------------------------------------------------------------------

received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three months (which need not be consecutive) after the termination of your
Continuous Service during which the sale of the Common Stock received upon
exercise of your option would not be in violation of the Company’s insider
trading policy;

(c) twelve months after the termination of your Continuous Service due to your
Disability, except as otherwise provided in Section 6(d) below;

(d) eighteen months after your death if you die either (i) during your
Continuous Service, (ii) within three months after the termination of your
Continuous Service for any reason other than Cause or your Disability, or
(iii) within twelve months after the termination of your Continuous Service due
to your Disability; or

(e) the Expiration Date indicated in your Grant Notice.

7. EXERCISE. You may exercise the vested portion of your option during its term
by (i) delivering a Notice of Exercise (in a form designated by the Company) or
making the required electronic election with the Company’s designated broker,
and (ii) paying the exercise price and any applicable withholding taxes to the
Company’s Secretary, stock plan administrator, or such other person as the
Company may designate, together with any additional documents as the Company may
then require.

8. TRANSFERABILITY OF OPTION. Except as otherwise provided in this Section 8,
your option is not transferable except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-1(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this option with the
Company prior to finalizing the domestic relations order or marital settlement
agreement to help ensure the required information is contained within the
domestic relations order or marital settlement agreement.

(b) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, after your
death, will be entitled to exercise the option and receive the Common Stock or
other consideration resulting from the exercise. In the absence of such a
designation, in the event of your death, your executor or administrator of your
estate will be entitled to exercise the option and receive, on behalf of your
estate, the Common Stock or other consideration resulting from such exercise.

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or of the Company or an Affiliate to continue your service. In
addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as an Employee, Director or
Consultant for the Company or an Affiliate.

 

3.



--------------------------------------------------------------------------------

10. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve
Board), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your option.

(b) Upon your request and subject to approval by the Board or Committee, as
applicable, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the maximum amount of tax required to be
withheld by law (or such other amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

11. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

12. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the U.S. mail, postage prepaid, addressed to you at the
last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this option by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the terms of the
Plan, which are hereby made a part of your option, and is further subject to all
interpretations, amendments,

 

4.



--------------------------------------------------------------------------------

rules and regulations, which may from time to time be promulgated and adopted
pursuant to the Plan. In addition, your option (and any compensation paid or
shares issued under your option) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or for a “constructive termination” (or
similar term) under any agreement with the Company.

14. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of your option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

15. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to your option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
your option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

16. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

*        *        *

 

5.



--------------------------------------------------------------------------------

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Option Grant

Notice to which it is attached.

 

6.



--------------------------------------------------------------------------------

ATTACHMENT

INTRA-CELLULAR THERAPIES, INC.

AMENDED AND RESTATED 2018 EQUITY INCENTIVE PLAN

[ATTACH A COPY OF THE PLAN WHEN DISTRIBUTING TO OPTIONHOLDERS]